DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

5.	Claims 1-9 are rejected under 35 USC 103 as obvious over JP2019015253 in view of WO 2008/120086.
 	Regarding claim 1, JP2019015253 Patent teaches a liquid injection nozzle [Figure 1] comprising: a nozzle body [nozzle main body (1)] including a liquid passage [liquid flow paths (8, 16)] having a liquid reserving chamber [liquid reservoir (6)] for supplying liquid (14); and a valve needle (2) which is reciprocatably inserted into a hollow chamber [low portion (4)] formed in the nozzle body (1) and extending in a longitudinal direction [para. 0017], wherein a distal end [tip end surface (12)] of the valve needle (2) is seated on a valve seat portion [cone-like valve seat (11)] formed on a distal-end-side wall surface [inner wall surface (15)] of the hollow chamber (4) of the nozzle body (1) [para. 0017 discloses a tip end surface (12) of the needle valve (2) is seated on a cone-like valve seat (11) formed on an inner wall surface (15) on the tip side of the hollow portion (4) of the nozzle body (1)]; a distal end liquid reserving chamber is formed on a distal end side of the valve seat portion [Figure 1 illustrates the chamber extends from the liquid reservoir (6), hollow chamber (4) which would be a distal end liquid reserving chamber]; a plurality of injection holes (7) are formed on a wall surface (15) of the distal end liquid reserving chamber [para. 0017]; when the valve needle (2) is lifted, a liquid passage (8) formed between the distal-end-side wall surface (24) of the hollow chamber (4) of the nozzle body (1) and an outer circumferential surface (13) of the distal end of the valve needle (2) is opened [para. 0017], and the liquid (14) is sprayed from the injection holes (7) into an external space [para. 0017], wherein a plurality of distal end tips (5) having the injection holes (7) formed therein are provided on a distal end portion of the nozzle body (1) in such a manner that the distal end tips (5) are spaced from one another in a circumferential direction [Figure 2];2In re of: ACR Co., LtdAtty. Dkt. MATSUOKA23 Preliminary Amendment wherein each of the distal end tips (5) has a swirling flow chamber (9) formed on an inner side of the distal end tip [para. 0018 and Figure 2], and the injection hole (7) formed on an outer side of the distal end tip (5) and communicating with the swirling flow chamber (9) [Figure 2]; wherein at least one communication thin hole (10) for establishing communication between the distal end liquid reserving chamber (4/6) and the swirling flow chamber (9) is formed in the distal end portion (3) of the nozzle body (1), the communication thin hole (10) having an inclination in relation to an axis of the swirling flow chamber (9), the inclination having a component in an axial direction of the injection hole (7) and a component in a tangential direction of the swirling flow chamber (9) [Figures 1 and 2]; and wherein when the valve needle (2) is lifted, the liquid (14) in the liquid passage (8) flows through the communication thin hole (10) into the swirling flow chamber (9) and generates a vortex flow in the swirling flow chamber (9), and the vortex flow is sprayed from the injection hole (7) into the external space [para. 0019].
JP2019015253 Patent disclosed claimed invention with the exception of being unclear with respect to a swirling flow chamber has a conical shape.
WO 2008/120086 Patent teaches a fuel injection device structural configuration [Figure 2] includes outlet ports (14EX, 16EX) and the merged injection hole (18) formed a conical shape which produces a suitable swirling flow that more reliably forms a fuel spray with high diffusibility and low penetration.
Since the prior art references are both from the same field of endeavor. The purpose disclosed by WO 2008/120086 Patent would have been recognized in the pertinent art of JP2019015253  invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a swirling flow chamber having a conical shape as taught by WO 2008/120086 into the injector tip structural configuration of JP2019015253 for the purpose of promoting an atomization of spray of fuel in order to generate a strong vortex flow in the swirling flow chamber.
Regarding claim 2, as discussed in claim 1, WO 2008/120086 Patent further teaches wherein the communication thin hole (44, 46) has an inclination angle of 15 degrees to 45 degrees in relation to the axis of the swirling flow chamber (48) [Figure 6].
Regarding claim 3, as discussed in claims 1 and 2, and further see Figures 1-7 for more claimed specifications [WO 2008/120086].
Regarding claims 4-6, see Figures 1-7 [WO 2008/120086].
Regarding claims 7 and 8, as discussed in claim 1, and further see Figures 1-7 for more claimed structural configuration [WO 2008/120086].
Regarding claim 9, as discussed in claim 1, the modified  JP2019015253 also teaches the liquid is fuel for a super high pressure type diesel engine.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
April 29, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 3, 2022